Citation Nr: 0005985	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  92-07 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky

THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain for the period prior to October 14, 1997.

2.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain for the period from October 14, 1997.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1953 to 
November 1973.

By a February 1990 rating action, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky, in 
relevant part, denied an increased rating for lumbosacral 
strain, evaluated at that time as 20 percent disabling.  
The veteran testified before a local hearing officer in 
February 1991. 

In August 1994, July 1996, and June 1997, the Board of 
Veterans' Appeals (Board) remanded the veteran's claim for 
additional development.  By a May 1999 rating decision, the 
RO, in pertinent part, increased the rating for lumbosacral 
strain to 40 percent, effective from October 14, 1997.  A 
supplemental statement of the case was issued later that 
month.  Because the rating increase was made effective as of 
a date subsequent to when the veteran filed his claim, the 
Board has separated the two claims into two issues, as 
indicated on the title page.  

By the May 1999 rating decision, the RO also denied 
entitlement to total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  
A Supplemental Statement of the Case was issued on this 
matter.  The veteran's representative referenced this issue 
in a written statement dated in August 1999, and the Board 
accepts it as being on appeal.

The Board also notes that in a June 1997 written statement, 
the veteran appeared to raise a claim concerning service 
connection for disabilities related to his alleged exposure 
to Agent Orange, as well as service connection for a heart 
disability, for hypertension, for a disability manifested by 
severe edema in both extremities, for chronic gastritis, and 
for a psychiatric disability to include post-traumatic stress 
disorder.  Since these matters have not been developed or 
certified for appeal, and inasmuch as they are not 
inextricably intertwined with the issues now before the Board 
on appeal, they are referred to the RO for initial 
consideration.


FINDINGS OF FACT

1.  The veteran has asserted that the symptoms of his 
lumbosacral strain were worse than evaluated by the RO for 
the period prior to October 14, 1997, and are worse than as 
evaluated by the RO from October 14, 1997.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

3.  For the period prior to October 14, 1997, the veteran's 
lumbosacral strain was manifested by findings most analogous 
to severe limitation of motion; there was no evidence of 
unfavorable ankylosis.  

4.  For the period from October 14, 1997, the veteran's 
lumbosacral strain has been productive of disability 
equivalent to no greater than severe lumbosacral strain; 
unfavorable ankylosis of the low back is not demonstrated 
functionally or objectively.  

5.  The veteran has claimed that he has been unable to work 
due to his service connected disabilities.  

CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for a rating 
in excess of 20 percent for lumbosacral strain for the period 
prior to October 14, 1997, and a well-grounded claim for a 
rating in excess of 40 percent for lumbosacral strain for the 
period from October 14, 1997.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  VA has satisfied its duty to assist the veteran.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999).

3.  A rating of 40 percent rating for lumbosacral strain is 
warranted for the period prior to October 14, 1997 under 
Diagnostic Code 5292.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5289, 5292, 5295 (1999).

4.  The criteria for an evaluation in excess of 40 percent 
for lumbosacral strain for the period from October 14, 1997 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5289, 5292, 5295 (1999).

5.  The veteran has stated a well-grounded claim concerning 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that in 
April 1972, the veteran was involved in an automobile 
accident and subsequently complained of pain in his lower 
back.  Upon examination, he was found to have a spasm of his 
paravertebral muscles bilaterally and tenderness over his 
back at L3-4.  His straight leg response test was negative.  
Over the following week, the veteran's back condition 
improved.  At his retirement physical in August 1973, the 
veteran was noted to have had a history of low back pains.  
He was diagnosed as having, in relevant part, recurrent low 
back strains.  The veteran denied any history of arthritis or 
rheumatism.  

By a February 1974 rating decision, the RO, in pertinent 
part, granted service connection for lumbosacral strain with 
limitation of motion, and assigned a 10 percent rating 
effective from December 1973. 

In September 1989, the RO received medical records from the 
VA Medical Center (VAMC) in Louisville, Kentucky.  These 
records reflect, in pertinent part, that in July 1989, the 
veteran elected to be hospitalized for evaluation of 
bilateral lower extremity numbness and pain.  A lumbar 
myelogram revealed a mild right anterolateral extradural 
defect at the S1 level and some asymmetry of the S1 nerve 
root as seen in the PA view at the L5-S1 intervertebral disc 
space level on the right side.  No other extradural defects 
or intradural defects were seen.  The nerves of the cauda 
equina were normal in size and there was no spinal stenosis.  
The examiner's impression was that the veteran's mild right 
S1 level extradural defect may have been secondary to 
hypertrophic bone or a disc.  A post lumbar myelogram CT scan 
revealed that the L4 and L5 levels were normal.  At the S1 
level, there appeared to be a mild anterior and right lateral 
extradural defect which appeared to be due to bone and not 
disc.  This was deemed to be questionably significant, since 
it was only a mild extrinsic compression of a large 
subarachnoid space, and there did not appear to be any nerve 
root compression.  

The veteran was examined for VA purposes in December 1989.  
He reported having constant back pain since 1973, and an 
inability to bend down or lift greater than five lbs.  The 
veteran could walk only three to four blocks before having to 
stop and rest, and he was unable to walk up one flight of 
stairs.  The pain was located in the upper back, radiating to 
his legs, and encompassing the entire leg.  The pain was 
described as being achy in quality, like a toothache.  The 
veteran would take Ibuprofen which helped the pain.  There 
was no weakness, numbness, or loss of urine or bowel control.  
The veteran reported that approximately one year before, he 
had had a light stroke, which involved the right side.  This 
had caused numbness, but he was completely recovered.  The 
veteran had been hospitalized in 1989 for persistent leg 
pain.  Despite numerous studies, no disability had been 
diagnosed to account for his symptom.

An examination revealed full range of motion of the lower 
extremities.  Flexion of the lumbar spine was to 60 degrees, 
extension was to 25 degrees, lateral flexion was to 20 
degrees, and rotation was to 20 degrees.  There was 
tenderness on external rotation of the hip.  Tenderness was 
also noted at the L2-3 disk area, with accompanying spinal 
muscle spasm.  There was no muscle atrophy or muscle 
vesiculations.  Straight leg raise was negative bilaterally.  
An X-ray of the veteran's lumbar spine revealed that the 
lumbar vertebrae were normal in height.  The intervertebral 
disc spaces appeared well maintained throughout the lumbar 
area.  There was mild degenerative spurring noted at several 
lumbar levels.  However, there was no evidence of 
spondylolysis or spondylolisthesis.  There had been no 
definite change since the veteran's 1989 hospitalization.  
The radiologist's impression was that the veteran had an 
essentially negative examination with mild hypertrophic 
spurring.

In a January 1990 letter, Lillian V. Kraman, M.D., described 
a psychiatric examination of the veteran, during which the 
veteran reported his history of lumbosacral strain with 
limitation of motion.  He stated that he was in constant pain 
and unable to walk up stairs or hills.  

By a February 1990 rating action, the RO, in pertinent part, 
denied service connection for degenerative spurring of the 
lumbar spine with extradural defect or lesion at L5-S1, as 
secondary to the veteran's service-connected lumbosacral 
strain.  By the same rating decision, the RO increased the 
rating for lumbosacral strain with limitation of motion to 20 
percent, effective from March 1989.  

In a written statement dated in October 1990, the veteran 
asserted that the condition of his back had worsened until he 
could not do work at all.  

The veteran testified before a local hearing officer in 
February 1991.  He said that he was taking 800 mg. of 
Ibuprofen three times a day, as well as two pills at night 
for his back pain.  This medication was not very effective, 
however.  The veteran continued to have pain and spasm in his 
back.  If the veteran walked more than a quarter of a mile, 
he would have to stop two or three times.  He was definitely 
unable to lift any weight or stand for any length of time.  
He did not have to wear a back brace, or use crutches or a 
cane.  The veteran reported that he had been self-employed 
from the time he retired until three years before, when he 
had to sell his upholstery shop because he could not stand on 
his feet.  The veteran stated that during a normal day, he 
could not do anything, although he used to do quite a bit.  
He could wash the dishes and do a little cooking.  His wife 
had to work part-time to help supplement the family income.  
The veteran was unable to mow his grass, and had to hire a 
service to do it. 

In March 1991, the veteran was examined at a VA orthopedic 
clinic.  He complained of chronic low back pain since 1973.  
He also described radiation down both legs, but denied bowel 
or bladder incontinence.  Upon examination, flexion was to 50 
degrees, extension was full, and lateral bending appeared to 
be to 15 degrees.  Mild paraspinal spasm was noted.  An X-ray 
revealed mild degenerative spurs in the lumbar spine.  The 
examiner's impression was that the veteran had mild 
degenerative joint disease in the lumbar spine.  The examiner 
noted that there was "no objective evidence of [degenerative 
joint disease] being associated with strain."  Instead, the 
examiner concluded that the degenerative joint disease 
represented the effects of aging.  No lesion was found at the 
L5-S1 interval.  

In an August 1992 written statement filed with the Board, 
Maurine Johnson, M.D., a physician affiliated with the 
veteran's representative, stated, in part, that examination 
of the veteran's back revealed that he had some evidence of 
lumbosacral strain.  He had limitation of flexion of his low 
back and mild muscle spasm, but this was not great.  There 
was no listing or loss of lateral motion. 

In August 1994, the Board remanded the veteran's claim for 
additional medical records and another examination.  

The veteran underwent a diseases/injuries of the spinal cord 
examination for VA purposes in February 1995.  He complained 
of chronic, dull, throbbing pain radiating from his lower 
back, anteriorly, down his thighs into his toes bilaterally.  
He denied any fecal or urinary incontinence.  The veteran did 
state that the degree of his low back pain had been about the 
same for about the prior 25 years, only minimally worsening 
whenever he overdid it with strenuous activity or lifting.  
On examination, the veteran was in no apparent distress.  He 
walked with a slight limp.  Straight leg raising was normal.  
The veteran had lumbar spine films which were normal.  

The veteran underwent a spine examination for VA purposes in 
March 1995.  He reported a waxing and waning kind of pain 
that had increased significantly over the last several years.  
The veteran denied any bladder or bowel symptomatology.  He 
also denied any lower extremity weakness, although the 
veteran did describe some paresthesias over the anterior 
thigh.  The pain was located in the lumbar back and radiated 
just to the sides, but did not go down his legs.  The left 
side was greater than the right side.

Upon examination, the veteran appeared well developed and in 
no acute distress.  His head, nose, and throat were without 
abnormality.  The back was straight without lesion.  There 
was tenderness to palpation in the paraspinous musculature 
around the L2, L3, and L4 area.  There was no tenderness over 
the sacroiliac joints.  Forward flexion to 35 degrees caused 
pain in the same distribution.  Left lateral bending and left 
rotation caused pain.  The veteran was able to extend 10 to 
15 degrees, again with pain in the same area.  Right lateral 
bending and right rotation caused no pain.  The examiner 
noted that X-rays of the veteran's lumbar spine revealed some 
mild spurring at the L2, L3, and L4 area, and that there was 
no evidence of any foraminal stenosis, disease or lesion.  
The examiner's impression was that the veteran had low back 
pain with mild degenerative spurring of the lumbar spine.  

In a May 1995 addendum to his examination report, the VA 
physician reported, in part, that during the examination, the 
veteran exhibited giveaway weakness. 

In July 1995, the RO received additional medical records from 
the Lexington VAMC.  These records reflect, in pertinent 
part, that sometime in 1990 (the month is unclear), the 
veteran sought outpatient treatment after complaining of a 
four-year history of back pain.  Upon examination, he was 
unable to do any range of motion displays of his lumbar spine 
due to pain.  There was no deformity, muscular atrophy or 
significant swelling.  The veteran again sought outpatient 
treatment for chronic low back pain in October 1990 and in 
January 1991.  The pain was thought to be largely arthritic 
in origin.  Upon examination in January 1991, there was 
normal bulk and tone noted and strength was 4+/5, although 
testing was impaired by pain.   

These records also reflect that the veteran again sought 
outpatient treatment for low back pain and soreness in 
October 1993.  He reported that he could not get up and down, 
and that he felt "needles" shooting up his spine.  Upon 
examination, the veteran was ambulatory.  He had just bent 
over and his disability flared up.  There were no complaints 
of bladder or bowel problems.  There was no radiation except 
into the upper back, where the veteran felt "just a little" 
radiation.  Upon examination, he was in no acute distress.  
The veteran's low back was mildly tender to palpation along 
the entire lower back.  He had strong pedal pulses.  Deep 
tendon responses were intact, as was sensation.  

By a September 1995 rating action, the RO, in pertinent part, 
confirmed the 20 percent rating for lumbosacral strain. 

In July 1996 and June 1997, the Board remanded the veteran's 
claim for additional development.

In July 1997, additional VA medical records were associated 
with the claims file.  These records reflect, in pertinent 
part, that the veteran underwent an examination in January 
1995, during which he complained of a dull, throbbing pain in 
his lower back which was aggravated by sitting up and 
walking.  An examination of the back revealed no scoliosis, 
excessive kyphosis, or lordosis.  Tenderness in the sacral 
and lower lumbar spine was noted.  Straight let raising was 
less than 60 degrees bilaterally.  The veteran was unable to 
walk from heel to toe or on toes.  He felt as if he were 
falling.  Heel walk was accommodated.  The veteran was 
examined again in February 1995, when tenderness on 
percussion was noted from L3 to S2.  Straight leg raise was 
negative on sitting.  The veteran was prescribed Motrin for 
pain.    

In October 1997, the veteran underwent another VA spine 
examination for rating purposes.  The examiner noted that the 
veteran had had severe back pain since service, without any 
radiating leg pain.  He had been able to work until May 1997.  
The veteran did not use a cane or crutches.  He had pain with 
walking, standing, and sitting down.  Neither position 
provoked the most discomfort.  He had swelling and tingling 
of his feet.  The veteran said his leg gave way especially on 
the right side.  He had loose stools, but no problems 
urinating.  He was unable to sleep at night because of the 
pain.  He took Motrin for the pain and occasionally he would 
take extra-strength Tylenol.  

An examination showed extension of approximately 20 degrees, 
flexion to 30 degrees and rotation to 30 degrees, 
bilaterally.  These movements were accompanied by severe pain 
and a noticeable uneasiness seen on the veteran's face.  
There was limitation to walk on his toes and walk on his 
heels.  It was difficult to examine the veteran's motor 
strength.  He had a lot of catching when asked to perform 
certain exercises.  Sensation was grossly decreased 
throughout in all distributions.  Muscles had significant 
spasm on examination.  X-rays showed facet hypertrophy at L5-
S1.  The impression was back strain and spasm.  The examiner 
also concluded that the veteran had facet hypertrophy and 
mild degeneration of the disc at L5-S1, which might be the 
cause of the discomfort in his back.   

In January 1998, medical records from the offices of James B. 
Noble, M.D., were associated with the claims file.  These 
records reflect, in pertinent part, that the veteran sought 
outpatient treatment and complained about back pain in August 
1989.  This pain was noted to be "about the same." 

In February 1998, medical records were received from the 
Kentucky River Medical Center in Jackson, Kentucky.  These 
records include, in pertinent part, a September 1996 X-ray 
report, which revealed degenerative changes of the facet 
joints at L4, 5 and L5, S1.  There was also degenerative 
spurring anteriorly.  The disc spaces were well preserved.  
There was no evidence of spondylolysis or spondylolisthesis.  
There was also no evidence of compression fracture.  

In a July 1998 addendum to his prior report, the VA examiner 
included the following text:

This regards the [veteran's] physical 
examination of the whole spine.  The 
[veteran has] no abnormal mobility of the 
fourth motion.  He does have narrowing of 
the L5-S1 disk space.  He does have 
extreme muscle spasms on forward bending 
of the back as well as an [sic] extension 
of the back.  He does have loss of 
lateral motion of the spine bilaterally. 
. . . 

. . . my opinion on this, if the pain 
pertains to the service connected 
disability . . . the answer to that is 
"yes."  This could limit his functional 
ability.  He has lost approximately 20% 
of motion secondary to the accident and 
probably 30% loss during times of flare-
ups.  

With regard to his work history, he had 
been able to work and he had been 
gainfully employed up until May of 1997 
when at that time, the pain had become so 
severe that he has been unable to work.   

In a February 1999 addendum, the VA examiner included the 
following text:

As mentioned in the initial visit, [the 
veteran] had extension of 20 degrees with 
normal motion of approximately 0 to 60.  
Normal extension is approximately 30 
degrees for extension.  For flexion, he 
has 30 degrees of flexion.  Normal 
flexion is approximately 50 degrees.  As 
to rotation, he has 30 degrees of 
rotation when axial rotation should be 
approximately 60 degrees.  With regard to 
fatigue, the [veteran] does experience 
weakened movement and excess fatigability 
which is attributable to his service-
connected disability.  He has lost 
approximately 20 degrees of flexion.  He 
has lost approximately 30 degrees of 
extension.  He has lost approximately 15 
degrees of axial rotation due to this 
excessive fatigability and weakened 
movement.  

By a May 1999 rating decision, the RO increased the rating 
for lumbosacral strain to 40 percent, effective October 14, 
1997.  By the same rating decision, the RO denied entitlement 
to individual unemployability.  A supplemental statement of 
the case was issued subsequently in May 1999.

II.  Analysis

The veteran's claims concerning a rating in excess of 20 
percent for lumbosacral strain for the period prior to 
October 14, 1997, and a rating in excess of 40 percent for 
lumbosacral strain for the period from October 14, 1997, are 
well grounded.  A claim for an increased evaluation is well 
grounded if the claimant asserts that a condition for which 
service connection has been granted has worsened.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The veteran 
asserts that the symptoms of his lumbosacral strain were 
worse than evaluated for the period prior to October 14, 
1997, and are worse than evaluated for the period from 
October 14, 1997, and thus he has stated well-grounded 
claims. 
 
VA has a duty to assist the veteran in the development of 
facts pertaining to his claims.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.103(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
has held that the duty to assist includes obtaining available 
records which are relevant to the claimant's appeal.  The 
duty to assist is neither optional nor discretionary.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  It may include 
providing the veteran with a medical examination to determine 
the nature and extent of his disability.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Department in this 
case has accorded the veteran several examinations and 
obtained medical records from VA and private health care 
providers.  The veteran has also testified before a local 
hearing officer.  The duty to assist has been satisfied.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. §  4.2.  In cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  38 C.F.R. § 4.10; Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999). 

Federal regulations further provide: 

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination, and endurance.  It 
is essential that the examination on 
which ratings are based adequately 
portray the anatomical damage, and the 
functional loss, with respect to all 
these elements.  The functional loss may 
be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or 
other pathology, or it may be due to 
pain, supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show 
evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity, or the like. 

38 C.F.R. § 4.40 (1999).  

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to 
be a group of minor joints, ratable on 
disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1999).  

In DeLuca v. Brown, the Court held that in evaluating a 
service connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

The Court has also held that a service connected disability 
may be assigned separate disability ratings under more than 
one diagnostic code, as long as none of the symptomatology 
for any one of the conditions is duplicative of or 
overlapping with the symptomatology of the other conditions.  
See Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994). 

When there is unfavorable ankylosis of the lumbar spine, a 50 
percent disability rating is assignable, and where the 
ankylosis is favorable, a 40 percent disability evaluation is 
assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5289.  Where 
limitation of motion of the lumbar spine is "severe", a 40 
percent disability evaluation is assignable.  Where 
limitation of motion is characterized as "moderate," a 20 
percent disability rating is assignable, and a 10 percent 
rating is assignable where there is "slight" limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

In a case of severe lumbosacral strain involving the listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo- 
arthritic changes or narrowing or irregularity of the joint 
space, or involving some of the above characteristics with 
abnormal mobility on forced motion, a 40 percent evaluation 
is in order.  Where there is muscle spasm on extreme forward 
bending and a loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent rating is in order.  38 
C.F.R. § 4.71a, Diagnostic Code 5295. 

A.  Lumbosacral strain for the period prior to October 14, 
1997

The evidence of record establishes that the veteran's 
service-connected lumbosacral spine disability warrants a 
rating of 40 percent for the period prior to October 14, 
1997.  The examination report from December 1989 indicates 
that the veteran had flexion of the lumbar spine to 60 
degrees with tenderness and spinal muscle spasm.  
Degenerative spurring was noted at several lumbar levels.  By 
March 1991, the veteran's flexion was to 50 degrees, and 
again spasm was noted, as were degenerative spurs on X-ray.  
As of March 1995, the veteran's forward flexion had decreased 
to 35 degrees, with pain.  The results of the examinations 
conducted during this period reflect that the veteran 
essentially experienced the "marked limitation of forward 
bending in standing position" that warrants a 40 percent 
rating under Diagnostic Code 5295.  

Based on these findings, and with consideration of 38 C.F.R. 
§§ 4.40 and 4.45, particularly with regard to pain on motion, 
the Board concludes that the veteran's limitation of motion 
of the lumbosacral spine for the period prior to October 14, 
1997, is most closely analogous to the 40 percent criteria 
for severe limitation of motion.  See DeLuca, supra.  
Therefore, a 40 percent rating is warranted under Diagnostic 
Code 5292.  Ankylosis of the spine for the period prior to 
October 14, 1997 is not demonstrated by the evidence of 
record.  

B.  Lumbosacral strain for the period from October 14, 1997

The veteran's service-connected lumbosacral strain, for the 
period from October 14, 1997, has been evaluated as 40 
percent disabling under Diagnostic Code 5295.  This is the 
highest disability rating available under this rating 
criteria.

However, the undersigned also has reviewed the veteran's 
claim to determine if a rating in excess of 40 percent may be 
granted under 38 C.F.R. Part 4 Diagnostic Code 5289, 
ankylosis of the lumbar spine.  However, review of the 
veteran's medical records for the period from October 14, 
1997 indicates no ankylosis of his lumbar spine on an actual 
or functional basis.

Consideration has been given to the application of 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca to the veteran's claim for an 
increased rating for this period.  The Board acknowledges 
that the VA examiner in his various addendums to the October 
1997 examination report noted that the veteran had pain which 
limited his functional ability, as well as caused weakened 
movement and excess fatigability attributable to the service 
connected disability.  However, it is clear from the 
examination results (detailed above) that the veteran did 
have some flexion, rotation and extension, and there is 
certainly no evidence that the veteran's back symptoms result 
in the functional equivalent of ankylosis.  In light of this 
evidence, the Board finds that a rating in excess of 40 
percent for the veteran's service-connected lumbosacral 
strain is not warranted under 38 C.F.R. § 4.40 or 38 C.F.R. 
§ 4.45.  See also DeLuca.   

C.  Claim concerning TDIU

VA regulations provide that a total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  Total disability may or may not be permanent.  
38 C.F.R. § 3.340 (1999).

VA regulations further provide as follows:

§4.16  Total disability ratings for 
compensation based on unemployability of 
the individual.

(a)  Total disability ratings for 
compensation may be assigned, where the 
schedular rating is less than total, when 
the disabled person is, in the judgment 
of the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities:  Provided, That, if there 
is only one such disability, this 
disability shall be ratable at 60 percent 
or more, and that, if there are two or 
more disabilities, there shall be at 
least one disability ratable at 40 
percent or more, and sufficient 
additional disability to bring the 
combined rating to 70 percent or more.  
For the above purpose of one 60 percent 
disability, or one 40 percent disability 
in combination, the following will be 
considered as one disability: 

(1) Disabilities of one or both 
upper extremities, or of one or both 
lower extremities, including the 
bilateral factor, if applicable, 

(2) Disabilities resulting from 
common etiology or a single 
accident, 

(3) Disabilities affecting a single 
body system, e.g. orthopedic, 
digestive, respiratory, 
cardiovascular-renal, 
neuropsychiatric, 

(4) Multiple injuries incurred in 
action, or 

(5) Multiple disabilities incurred 
as a prisoner of war. 

It is provided further that the existence 
or degree of nonservice-connected 
disabilities or previous unemployability 
status will be disregarded where the 
percentages referred to in this paragraph 
for the service-connected disability or 
disabilities are met and in the judgment 
of the rating agency such service-
connected disabilities render the veteran 
unemployable.  Marginal employment shall 
not be considered substantially gainful 
employment.  For purposes of this 
section, marginal employment generally 
shall be deemed to exist when a veteran's 
earned annual income does not exceed the 
amount established by the U.S. Department 
of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  
Marginal employment may also be held to 
exist, on a facts found basis (includes 
but is not limited to employment in a 
protected environment such as a family 
business or sheltered workshop), when 
earned annual income exceeds the poverty 
threshold.  Consideration shall be given 
in all claims to the nature of the 
employment and the reason for 
termination. 

(b)  It is the established policy of the 
Department of Veterans Affairs that all 
veterans who are unable to secure and 
follow a substantially gainful occupation 
by reason of service-connected 
disabilities shall be rated totally 
disabled.  Therefore, rating boards 
should submit to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration all cases 
of veterans who are unemployable by 
reason of service-connected disabilities, 
but who fail to meet the percentage 
standards set forth in paragraph (a) of 
this section.  The rating board will 
include a full statement as to the 
veteran's service-connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue.

38 C.F.R. § 4.16 (1999).

The veteran contends that his service-connected disabilities 
render him unemployable.  The evidence of record shows that 
he has service-connected lumbosacral strain that is 
significantly disabling and that he also has service-
connected chronic maxillary sinusitis with chronic rhinitis, 
which is rated as noncompensably disabling.  The veteran 
advised the most recent VA examiner that he has not been 
employed since 1997.  Under these circumstances, subject to 
the remand directions below, the claim of entitlement to TDIU 
is well-grounded.  VA has a duty to assist the veteran in 
developing the facts pertinent to this claim.  See 38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.159, 4.16 (1997); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).


ORDER 

Entitlement to a 40 percent rating for lumbosacral strain, 
for the period prior to October 14, 1997, is granted under 
the provisions of 38 C.F.R. Part 4, Diagnostic Code 5292, 
subject to the applicable criteria pertaining to the payment 
of monetary benefits.

Entitlement to a rating in excess of 40 percent for 
lumbosacral strain, for the period from October 14, 1997, is 
denied.

The claim concerning entitlement to total disability rating 
based on individual unemployability due to service-connected 
disabilities is well grounded.  The appeal is granted to this 
extent subject to the following remand directions of the 
Board. 


REMAND

As noted above, the veteran contends that his service-
connected disabilities render him unemployable.  However, the 
Board finds that the evidence currently of record is 
insufficient to properly evaluate the veteran's claim of 
entitlement to TDIU.  

The Board first notes that 38 C.F.R. § 4.16 (b) requires 
extra-schedular consideration when a veteran who is 
unemployable by reason of service-connected disabilities, but 
who fails to meet the percentage standards set forth in 
paragraph (a).  In Spurgeon v. Brown, 10 Vet. App. 194 
(1997), the Court concluded that a remand was required due to 
the Board's failure to notify the appellant in that case that 
he was responsible for furnishing employment records to 
support his claim that his service-connected wrist disability 
affected his employment.  In this case, the veteran should 
generally be notified of the need to submit evidence that his 
service connected disabilities, standing alone, causes marked 
interference with employment.  

Moreover, the Board notes that on his June 1997 application 
for TDIU, he indicated that he had been employed by U.S. 
Corrections Corp. in Louisville, Kentucky, from June 1995 to 
May 1997.  In January 1998, the RO wrote to U.S. Corrections 
Corp. and requested additional information.  No response was 
received.  However, it does not appear that the veteran has 
been notified about the lack of response from U.S. 
Corrections Corp.  A remand is required so that the veteran 
can be specifically notified of the lack of response from 
U.S. Corrections Corp., and that he is ultimately responsible 
for furnishing these employment records and other such 
records to support his claim that his service-connected 
disabilities have adversely affected his employability.  

In addition, the Board notes that while the RO had the 
veteran examined in October 1997 to evaluate the severity of 
his lumbosacral strain, that examination did not include an 
evaluation of his service-connected chronic maxillary 
sinusitis with chronic rhinitis.  Because his claim of 
entitlement to TDIU turns on whether the veteran's service-
connected disabilities render him unemployable, it is 
imperative that the Board obtain medical evidence as to the 
effect of this disability on the veteran's ability to be 
gainfully employed.  See Tripp v. Derwinski, 3 Vet. App. 173 
(1992); Pratt v. Derwinski, 3 Vet. App. 269 (1992); Fluharty 
v. Derwinski, 2 Vet. App. 409 (1992).  Since the claims file 
contains no recent medical evidence concerning the service-
connected chronic maxillary sinusitis with chronic rhinitis, 
remand is required for a new examination.  38 C.F.R. §§ 4.2, 
19.9 (1999).

The Board also finds it necessary to have the veteran re-
examined for purposes of determining the effect of his 
lumbosacral strain on his ability to be gainfully employed.  
As previously noted, VA last evaluated his lumbosacral strain 
over two years ago, in October 1997.  By the time this case 
is returned to the Board following remand, the report of that 
examination will be, in the Board's judgment, too dated to be 
properly considered "contemporaneous."  See, e.g., Green v. 
Derwinski, 1 Vet. App. 121 (1991); Moore v. Derwinski, 1 Vet. 
App. 401 (1991); Witherspoon v. Derwinski, 2 Vet. App. 4 
(1991).  Re-examination of the veteran's service-connected 
lumbosacral strain, along with his chronic maxillary 
sinusitis with chronic rhinitis, is therefore required.  

The Board stresses to the veteran that, although the VA has a 
duty to assist the veteran with the development of the 
evidence in connection with his claim, the duty to assist is 
not always a one-way street.  38 U.S.C.A. § 5107(a) (West 
1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Federal regulations also state, in pertinent part, as 
follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999)

To ensure that he undergoes a fully informed evaluation, 
clinical data taking into account the recent condition of the 
veteran's lumbosacral strain and chronic maxillary sinusitis 
with chronic rhinitis should be obtained and reviewed.  
38 C.F.R. §§ 4.1, 4.2 (1999).

Under the circumstances described above, this case is 
REMANDED, for the following actions:

1.  Any pertinent VA medical records 
documenting treatment of the veteran's 
lumbosacral strain and chronic maxillary 
sinusitis with chronic rhinitis 
subsequent to 1992, which have not 
already been associated with the claims 
file, should be obtained and made part 
of the record.

2.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of private sources of any 
treatment he has received for his service 
connected lumbosacral strain and chronic 
maxillary sinusitis with chronic rhinitis 
since 1992, other than those he has 
already submitted.  After obtaining the 
appropriate releases, copies of the 
records should be obtained and associated 
with the claims folder. 

3.  The veteran should be advised in 
writing that U.S. Corrections Corp. has 
never responded to the RO's request for 
additional information in January 1998, 
and that he should attempt to contact 
them directly for employment records 
which would support his claim for TDIU.  
The veteran should also be asked to 
provide as much additional detail as 
possible regarding his attempts to obtain 
employment since May 1997, including the 
names of employers contacted, the types 
of work sought, the dates of contact, and 
the responses he received.

4.  The RO should also advise the veteran 
in writing that he may generally submit 
proof of marked interference with his 
employment, to include an up-to-date 
employment history.  This should contain 
a notation of all employment from 1992, 
including reasons for terminating 
employment and time lost from such 
employment due to his low back disability 
and/or chronic maxillary sinusitis with 
chronic rhinitis.  Evidence from any 
employer documenting the effects of the 
low back disability and/or chronic 
maxillary sinusitis with chronic rhinitis 
on the veteran's ability to work may also 
be submitted.  This may include sick 
leave records and evidence of concessions 
made to the employee because of the 
service connected disability.  He should 
also be requested to submit evidence of 
frequent periods of hospitalization for 
his low back disability and/or chronic 
maxillary sinusitis with chronic rhinitis 
in support of his claim.  Any evidence 
submitted by the veteran in this regard 
should be permanently associated with the 
claims file.  If the veteran needs 
assistance in obtaining any records, he 
should notify the RO.  The RO should 
thereafter attempt to obtain the 
identified evidence.

5.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA orthopedic examination 
of the lumbosacral spine, and a VA nasal 
examination.  The provisions of 38 C.F.R. 
§ 3.655 should be adhered to if the 
veteran fails to report for these 
examinations without good cause.

6.  The veteran should 
thereafter be afforded a VA 
orthopedic examination of the 
lumbosacral spine.  The claims 
folder must be made available 
to the examiner and reviewed by 
him/her before the examination.  
A copy of this Remand decision 
must be provided.  Such tests 
as the examiner deems necessary 
should be performed.  The 
examiner should determine the 
effects of the veteran's 
service connected back 
disability on his ability to be 
gainfully employed. 

7.  The RO should also schedule the 
veteran for a nasal examination for the 
purpose of evaluating his chronic 
maxillary sinusitis with chronic 
rhinitis.  The examiner should determine 
the effects of the veteran's service-
connected chronic maxillary sinusitis 
with chronic rhinitis on his ability to 
be gainfully employed.

8.  Upon receipt of the examination 
reports, the RO should review them to 
ensure that they are adequate for 
purposes of evaluating the veteran's 
claim concerning entitlement to TDIU.  If 
either report is inadequate for any 
reason, the RO should return it to the VA 
examiner and request that all questions 
be answered.

9.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

10.  After the above development is 
completed, the RO should consider the 
appropriateness of referring the 
veteran's claims to the Chief Benefits 
Director or the Director, Compensation 
and Pension Service for consideration of 
extra-schedular evaluation under the 
provisions of 38 C.F.R. § 3.321 (1999).  

11.  Following the completion of the 
foregoing, the RO should review the issue 
of entitlement to total compensation 
rating based on individual 
unemployability.  If the RO's 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case, to include a 
discussion of the provisions of 38 C.F.R. 
§ 3.321(b) as it pertains to the 
assignment of a TDIU rating.  If the 
veteran fails to appear for any 
examination, the provisions of 
38 C.F.R. § 3.655 should be considered.  
The veteran and his representative should 
be given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to obtain additional 
medical information and ensure due process.  No inference 
should be drawn regarding the final disposition of the 
veteran's claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

